Order unanimously affirmed without costs. Memorandum: Even assuming that defendants Alfano and Bray met their initial burdens on their motion and cross motion, respectively, for summary judgment seeking dismissal of the complaint on the ground that plaintiff failed to meet the serious injury threshold, plaintiff raised an issue of fact in response thereto by the affirmation of her treating physician (see, Assaf v Ropog Cab Corp., 153 AD2d 520). (Appeals from Order of Supreme Court, Nassau County, DiNoto, J.—Summary Judgment.) Present—Pine, J. P., Lawton, Wesley, Doerr and Boehm, JJ.